Citation Nr: 0837830	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  07-10 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to service connected diabetes 
mellitus.    


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 



INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971 and from April 1980 to May 1989.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which 
denied service connection for sleep apnea, to include as 
secondary to service connected diabetes mellitus.  At this 
time, the RO also continued the veteran's 30 percent 
evaluation for service connected PTSD, his 20 percent 
evaluation for service connected diabetes mellitus, his two 
10 percent evaluations for service connected sensory motor 
polyneuropathy, mixed, of the bilateral lower extremities, 
and denied service connection for numbness of the right and 
left arms, as well as service connection for chest 
pains/heart problems as secondary to diabetes mellitus.  The 
RO issued a notice of the decision in May 2006, and the 
veteran timely filed a Notice of Disagreement (NOD) as to the 
denial of service connection for obstructive sleep apnea in 
July 2006.  Subsequently, in March 2007 the RO provided a 
Statement of the Case (SOC), and the veteran timely filed a 
substantive appeal.

The veteran requested a Travel Board hearing on this matter, 
which was held in May 2008 where the veteran presented as a 
witness before the undersigned veterans law judge.  A 
transcript of the hearing is of record.

At a pre-hearing conference, the veteran raised the following 
issues: (1) entitlement to an increased rating in excess of 
20 percent for service connected diabetes mellitus; (2) 
entitlement to service connection for heart disease, as 
secondary to service connected diabetes mellitus; (3) 
entitlement to service connection for peripheral neuropathy 
of the upper extremities, as secondary to service connected 
diabetes mellitus; (4) entitlement to service connection for 
a disability manifested by urinary frequency, as secondary to 
service connected diabetes mellitus; and (5) entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  See Hearing Transcript at 2.  The Board refers these 
matters to the RO for further action, which should include 
development and adjudication of the claims after providing 
proper Veterans Claims Assistance Act (VCAA) notification.  

Additionally, in a May 2008 correspondence, the veteran 
relinquished his right to have the RO consider, in the first 
instance, any additional evidence offered.  The Board accepts 
this as a valid waiver of RO consideration.  38 C.F.R. 
§ 20.1304(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2007).  A June 1998 Compensation and Pension examination 
report indicates that the veteran may have had sleep apnea, 
and a more recent, October 2004 VA medical record confirms 
that he currently has a diagnosis of moderate to severe sleep 
apnea.  The veteran has testified that he began to have sleep 
apnea symptoms, such as snoring, cessation of breathing and 
jerking of the legs at night, during his period of active 
service in the 1980s.   See Hearing Transcript at 5, 9-10.  
The veteran's wife has offered corroboration of this account 
in her May 2008 statement, where she affirmed that ever since 
she met the veteran in 1986, she has observed that he would 
stop breathing during the night, would jerk his feet, and 
thereafter catch his breath only to repeat the same behavior.  
She also has observed the veteran snoring loudly.  In the 
Board's view, the evidence of record raises the possibility 
that the veteran began to manifest symptoms of obstructive 
sleep apnea during his period of active service, and 
therefore, the Board determines that a VA examination is 
warranted.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

As to the secondary service connection aspect to the 
veteran's sleep apnea claim, the Board notes that under 38 
C.F.R. § 3.310 (a), service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury and secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An 
amendment to 38 C.F.R. § 3.310, effective October 10, 2006, 
was enacted.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen by adding language that requires 
that a baseline level of severity of the nonservice- 
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  The Board 
finds that the medical examination noted above should also 
include an opinion addressing whether the veteran's sleep 
apnea was caused or aggravated by his service-connected 
diabetes.  Id.     

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for service connection for 
obstructive sleep apnea on direct and 
secondary bases; (b) inform the claimant 
about the information and evidence that 
VA will seek to provide; and (c) inform 
the claimant about the information and 
evidence the claimant is expected to 
provide.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of  
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

3. The veteran must be afforded a VA 
medical examination for the purpose of 
determining the etiology of his current 
obstructive sleep apnea, and, 
specifically (a) whether this disorder is 
causally related to his active service; 
and (b) whether this disorder was caused 
or aggravated by the veteran's service 
connected diabetes mellitus, type II.   

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the physical examination, any 
laboratory tests that are deemed 
necessary, and any additional specialty 
examinations that are warranted, the 
clinician is requested to answer the 
following questions:

(a) Is it at least as likely as 
not (50 percent or greater 
probability) that the veteran's 
current obstructive sleep apnea 
began during service or is 
causally related to any incident 
of his period of active duty?

(b) Is it at least as likely as 
not (50 percent or greater 
probability) that the veteran's 
current obstructive sleep apnea 
was caused or aggravated by his 
service connected diabetes 
mellitus, type II?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.  

If the veteran's obstructive sleep apnea 
was aggravated by his service-connected 
diabetes mellitus, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the 
nonservice-connected disease or injury 
before the onset of aggravation.

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.  

4. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the SOC, the AMC/RO must 
readjudicate the veteran's claim.  If the 
claim remains denied, the AMC/RO should 
issue an appropriate SSOC and provide an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




